Order filed November 17, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00755-CV
                                  ____________

                        NASSER CHEHAB, Appellant

                                       V.

  BBVA USA, AND J&R RECOVERY LLC D/B/A SEIZED RECOVERY,
                           Appellees


                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-39913

                                    ORDER

      This is an attempted appeal from an order on appellant’s motion to show
authority signed by the trial court on October 7, 2020, and an order on appellees’
motion to dismiss pursuant to Rule 91a or, alternatively, motion for summary
judgment, signed by the trial court on October 15, 2020. See Tex. R. Civ. P. 91a.
Pursuant to chapter 11 of the Texas Civil Practice and Remedies Code, Nasser
Chehab has been declared a vexatious litigant and is therefore subject to the pre-
filing order under section 11.101. Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103.

      Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting
the filing, or the appeal is from a pre-filing order entered under section 11.101
designating a person a vexatious litigant. Tex. Civ. Prac. & Rem. Code § 11.103(a)
& (d). This is not an appeal from a pre-filing order entered under section 11.101.

      This court will consider dismissal of this appeal unless appellant, within 10
days of the date of this order, files a copy of the order from the local administrative
judge permitting the filing of this appeal. See Tex. Civ. Prac. & Rem. Code
§ 11.103(a).



                                              PER CURIAM



Panel Consists of Chief Justice Frost and Justices Jewell and Poissant.




                                          2